Citation Nr: 0739319	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  98-03 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder 
traumatic arthritis as a residual of recurrent dislocations, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for left shoulder 
traumatic arthritis as a residual of recurrent dislocations, 
currently rated as 20 percent disabling.

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to an earlier effective date for the grant of 
service connection for right shoulder traumatic arthritis as 
a residual of recurrent dislocations.

5.  Entitlement to an earlier effective date for the grant of 
service connection for left shoulder traumatic arthritis as a 
residual of recurrent dislocations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to May 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 1997 and June 2006 rating decisions by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under 38 C.F.R. § 20.703, the veteran may request a hearing 
before the Board when submitting the substantive appeal (VA 
Form 9) or any time thereafter, subject to the restrictions 
in 38 C.F.R. § 20.1304 (2007).  See 38 C.F.R. § 20.703 
(2007).  The veteran submitted a VA Form 9 in April 2007, 
indicating his desire for a Board hearing at a local VA 
office.  The veteran has not been provided such a hearing.  
Therefore, in order to ensure full compliance with due 
process requirements, the RO must schedule the requested 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
20.700, 20.703 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing. Notify him of the exact date, 
time, and place of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



